Sullivan, J. P. (dissenting).
In this holdover proceeding based upon the tenant’s chronic late payment of rent, month after month, over a period of nine years, which defaults repeatedly caused the landlord to serve monthly rent demands and to commence nonpayment proceedings, the landlord appeals from the affirmance, by a divided Appellate Term, of the dismissal, after trial, of the holdover proceeding. The petition to terminate the tenancy should be granted on the ground that the tenant’s continuous late payment of rent constitutes a nuisance. Accordingly, I dissent. While the law abhors the forfeiture of a leasehold (see, Tehan v Peters Print. Co., 71 AD2d 101, 106), it does not permit courts, in blind obeisance to the principle, to ignore the landlord’s rights and relieve a tenant, who, since at least April 1983, has virtually never paid rent on time, of her obligations under the lease, thus requiring the landlord to bear the financial consequences, including the attendant legal expense, of the tenant’s chronic and unjustifiable default.
*14The proceeding was commenced by the holder of the unsold shares and proprietary lessee1 of apartment 4F, which is subject to the City Rent Law (Rent Control) and the New York City Rent and Eviction Regulations, at 444 East 52nd Street, in Manhattan, a cooperative apartment building. The legal regulated rent for the lease term preceding the commencement of this proceeding was $1,230.62 per month.
The tenant, with her now former husband, took occupancy of the subject apartment on or about November 1,1961, pursuant to a written lease, executed by the husband and the landlord’s predecessor-in-interest, which provided that rent was due "in equal monthly installments in advance on the first day of each month during said term * * * without any set-off or deduction whatsoever.” In November 1990, subsequent to the tenant’s succession to her former husband’s rights under the lease (see, NY City Rent and Eviction Regulations [9 NYCRR] § 2204.6 [d]) and after her consistent failure to pay her rent on time, the landlord’s attorney wrote to remind her of her lease obligation to pay rent timely, "In examining your recent rental history, my client finds that you are consistently paying rent in a manner other than it is called for in your lease. It is not acceptable for rent to be paid in the middle of the month or at the end of the month. Rather, rent is to be paid at the beginning of each month” (emphasis in original).
Nevertheless, the tenant remained indifferent to her obligation to pay rent on time. In the 17-month period preceding the commencement of this proceeding, the landlord was forced to serve 11 three-day rent demands on tenant. For the nine-year period from April 1983 to April 1992, 44 rent demands were served. In 1991, the year immediately preceding the commencement of this proceeding, the tenant never paid rent before the 11th of the month; in 10 of those 12 months the tenant paid her rent after the 15th day of the month. On average, the tenant’s rent payment over the nine-year period was 16.94 days late.
Throughout this period the landlord, as a cooperative apartment owner, was confronted with continuing expenses related to the apartment, including monthly maintenance charges. In those months when the landlord could no longer wait for the overdue rent and felt compelled to serve a rent demand or prepare a nonpayment petition, subsequently withdrawn, it *15was he who bore the legal expense of the tenant’s default. Finally, on March 5, 1992, the landlord served the tenant with a notice of termination of her tenancy, effective March 16, 1992, alleging nuisance, based on the tenant’s continuous late tender of rent.
The tenant moved to dismiss the subsequently commenced holdover proceeding, arguing, inter alia, that chronic rent defaults comprised of late rent payments do not, as a matter of law, constitute a nuisance and, thus, were not a basis upon which an owner could terminate a rent-controlled tenancy. In a supporting affidavit the tenant asserted, "[Occasionally when my former husband’s check does not arrive on time, I pay by the 15th of the month.” In opposing the motion, the landlord set forth the tenant’s history of chronic rent defaults and cited two decisions of this Court, 25th Realty Assocs. v Griggs (150 AD2d 155) and Greene v Stone (160 AD2d 367), which supported a nuisance theory of eviction based on chronic rent defaults, including late payments.
The Civil Court (Fern Fisher-Brandveen, J.) dismissed the petition, holding, inter alia, that a tenant’s late payment of rent is not such a material breach of the lease as to justify its termination. The Appellate Term reversed and reinstated the petition, holding that, absent an adequate explanation by the tenant, the chronic late payment of rent may constitute a nuisance warranting eviction.
At the subsequent trial a computer-generated spreadsheet of the tenant’s rent-payment history in the nine-year period from April 1983 to April 1992 showed that 44 rent demands had been sent and six nonpayment proceedings had been commenced in that period. Except for three occasions, February 1, 1988, March 1, 1988 and May 1, 1989, the tenant had never paid her rent on time. In fact, at times, she failed to pay her rent for months at a time. For example, the tenant paid the May 1984 rent on July 9, 1984, 69 days late; she paid the June 1984 rent on August 8, 1984, 68 days late; her July 1984 rent on August 22, 1984, 52 days late; her May 1983 rent on June 6, 1983, 36 days late; her June 1985 rent on July 16, 1985, 45 days late; her January and February 1988 rent 31 and 39 days late, respectively; her April 1989 rent on May 1, 1989, 30 days late; her July 1989 rent on August 2, 1989, 32 days late; her April and July 1990 rent 22 days late; her October 1991 rent 20 days late; and her February 1991 rent 18 days late.
The tenant testified that after her 1970 divorce she had to present her rent bills to her former husband’s attorney, who *16would pay them directly. Sometime in 1988 she began to pay the bills herself from her former husband’s $1,000 monthly alimony check, which did not always arrive on time. Although it was shown that the tenant was gainfully employed, the Civil Court (Arthur Scott, J.) asserting irrelevancy, refused to permit any inquiry into the nature of her position or salary or other sources of income. The tenant offered no documentary proof as to when she received her alimony checks or as to her claim, that they were intended solely for the payment of rent.
At the conclusion of trial, the Civil Court dismissed the petition on the ground that "a woman who is entitled to moneys from her ex-husband by court order and fails to receive same in a timely fashion cannot be considered to have engaged in willful conduct as to warrant a nuisance when her rent is tendered late.” A majority of the Appellate Term affirmed, holding, in apparent disregard of its own prior recognition in this case that sufficient facts to constitute a nuisance were alleged and that it was incumbent upon the tenant to show a legally cognizable excuse for the late rent payment, that the tenant’s conduct did not "rise to the level of a nuisance [to] warrant an eviction” and that her chronic late tender of rent was not willful. In dissent, Justice McCooe pointed out that financial inability to pay is not a defense to chronic late payments and, even if it were, such a defense was not proved.
This Court has consistently held that the chronic late payment of rent necessitating repeated invocation of the landlord’s legal remedies, including the commencement of nonpayment proceedings, may, if not adequately explained, render the tenant’s continued possession of the demised premises a nuisance warranting eviction. (Greene v Stone, 160 AD2d 367, supra.) In that regard, the number of nonpayment proceedings commenced is not dispositive. It is relevant "only in the context of the entire circumstances surrounding the alleged withholding of rent.” (Supra, at 368, citing 25th Realty Assocs. v Griggs, 150 AD2d 155, supra; see, National Shoes v Annex Camera & Elecs., 114 Misc 2d 751.)
While the majority notes that the tenant has never "refused” to pay rent, that is not the standard. All that need be shown is that the late payments are chronic and unjustifiable. We also disagree with the majority’s conclusion that "[s]ince landlord is required to prove that [it was] compelled to bring numerous nonpayment proceedings to establish a nuisance, those proceedings must be shown to have been brought in good faith to collect outstanding rent and not as a pretense to meet the definí*17tion of nuisance for the purposes of bringing a holdover action.” There is no requirement that the landlord show good faith as part of its prima facie case. Nor, in view of the chronicity of the tenant’s late payments, is the landlord’s bad faith established by service of the December 1991 nonpayment petition — which was apparently prepared prior to the tenant’s payment of the December rent — some days after the rent was actually paid or by service of the February 1992 nonpayment proceeding on the wrong party.
Here, rent is due on the first of the month. Rent paid any other time, whether it be in the same month or a subsequent month, is late payment and constitutes a default in the tenant’s obligation under the lease to pay rent by the first of the month. A tenant may not unilaterally, to suit his or her proclivity in that regard, alter the clear and unambiguous requirements of a lease. The landlord proved not only the facts pleaded in the petition, which the Appellate Term had previously found sufficient, if unexplained, to warrant eviction, but also a nine-year history of chronic rent defaults by the tenant. Faced with such incontrovertible proof, Civil Court’s dismissal of the petition was based, not on any inadequacy of proof or lease interpretation but on a misapprehension of the efficacy of the tenant’s proof as to her excuse for her chronic rent defaults. Thus, the issue on appeal is not the sufficiency of the landlord’s proof, as the majority here and at the Appellate Term held, but, rather, as the dissent there aptly perceived, the adequacy of tenant’s justification for the chronically late payment of rent.
Financial inability to pay does not justify the chronic late payment of rent (Fishel v Oakley, NYLJ, May 23, 1990, at 25, col 3 [App Term, 2d & 11th Jud Dists]). This concept is no doubt grounded in the premise that the landlord should not be expected to bear the burden of the tenant’s financial problems. (Supra.)2 Of course, the late payment of rent, not so aggravated and long standing as to establish a pattern, which is due to a tenant’s temporary financial difficulties and not any calculated effort to harass the landlord, will not constitute a nuisance. *18That, needless to say, is not the case here, where the tenant has continued to pay her rent in an untimely fashion since April 1983. Clearly, an aggravated and long-standing pattern has been established. The service of 44 rent demands over a nine-year period and 11 in the 17-month period preceding the commencement of this proceeding, as well as the commencement of six nonpayment proceedings since 1983, offers stark testimony to that fact. Similarly, this is not a case involving a bona fide dispute as to the correct monthly rent or a claim that the apartment is in need of repair. (Cf., 25th Realty Assocs. v Griggs, 150 AD2d, supra, at 156-157; Greene v Stone, 160 AD2d, supra, at 368; 2675 Creston Assocs. v Seldin, NYLJ, Nov. 27, 1995, at 25, cols 2, 3 [App Term, 1st Dept].)
Nor is it necessary for the landlord to show an intent to harass on the tenant’s part (see, 25th Realty Assocs. v Griggs, 150 AD2d, supra, at 156; see also, Mill Rock Plaza Assocs. v Lively, NYLJ, Nov. 1, 1994, at 25, col 3 [App Term, 1st Dept]; Garfield v O’Donnell, NYLJ, June 8, 1994, at 24, col 5 [Civ Ct, NY County]) or that he or she has been injured by the late payment. We note, however, that a tenant’s chronic late payment of rent will adversely affect a landlord’s ability to meet his or her obligations. An owner-landlord of a cooperative apartment has a continuing obligation to pay the apartment’s monthly maintenance charges. In this case, the landlord incurred legal expense in the service of rent demands and the institution of nonpayment proceedings.
In order to overcome a documented history of chronic late rent payments that compel a landlord, in an effort to collect the rent, to resort to legal process, the tenant must come forward with demonstrable and admissible evidence justifying the failure to pay rent in timely fashion. (See, West Coast Co. v Graft, NYLJ, July 15, 1992, at 21, col 2 [App Term, 1st Dept]; Leeds v Garcia, NYLJ, Nov. 3, 1988, at 22, col 6 [App Term, 1st Dept].) Here, the tenant presented no proof to justify her chronic late payment of rent. Her explanation — that she relied on her former husband’s alimony check to pay the rent — does not excuse chronic rent defaults. As noted, the lack of financial ability to meet timely a tenant’s rent obligations is no excuse for chronic late payment. (See, Fishel v Oakley, NYLJ, May 23, 1990, at 25, col 3, supra.) Even if it could, there was no evidence in support of such excuse other than the tenant’s self-serving, equivocal testimony. She never presented a copy of any of the former husband’s late-arriving checks or of the divorce decree, which, she alleged, provided that the former *19husband’s monthly payments were intended solely for the payment of rent.
Furthermore, despite the clear implication in the tenant’s defense that she lacked the financial ability to meet her rent obligations timely, the Civil Court precluded the landlord at trial from eliciting any evidence of the tenant’s independent financial resources. The tenant testified that she was gainfully employed but offered no explanation as to why she could not use her salary to meet her rent obligations on time. The trial court refused to permit any inquiry into the nature of her position or salary or other sources of income or assets. Therefore, as the dissent at the Appellate Term noted, "her late payments cannot be attributed to the alimony payments since there is no evidence as to her lack of income from other sources including employment which could have been used to pay the rent.” Even if the justification offered by the tenant — the late arrival of her former husband’s monthly checks — could excuse her chronic rent defaults, the woefully deficient evidentiary showing she made on this point would not have overcome the landlord’s compelling case for eviction based on the chronic defaults. The trial court’s rulings precluded the landlord from inquiring into the tenant’s financial circumstances. It was the tenant’s burden to establish a justification for her defaults. She made no attempt to make a factual showing in this regard.
Accordingly, the order appealed from should be reversed and the petition granted.
Ellerin, J., concurs with Tom, J.; Mazzarelli, J., concurs in a separate opinion; Sullivan, J. P., and Ross, J., dissent in a separate opinion by Sullivan, J. P.
Order of the Appellate Term of the Supreme Court, First Department, entered February 6, 1995, which affirmed the order of Civil Court, New York County, entered on or about May 28, 1993, affirmed, without costs.

. The original petitioner died during the pendency of the proceeding and his executors have been substituted in his stead.


. The proceeding in Fishel was not based on nuisance but upon breach of a leasehold obligation. The justification of financial inability to pay is, however, equally unacceptable in either proceeding. The fact that there is no opportunity to cure in a holdover proceeding based on nuisance is no reason to impose an additional burden on the landlord or to extend additional protections to the tenant, especially where, as here, she cannot complain that she has not had abundant notice that the landlord would not tolerate her default.